            Case 2:17-cv-04140-DWL Document 207 Filed 08/26/19 Page 1 of 2




 1 Thomas A. Zlaket, SBA # 001819
   THOMAS A. ZLAKET, P.L.L.C.
 2 310 South Williams Boulevard, Suite 170
   Tucson, Arizona 85711-4446
 3 Phone: (520) 750-0250
   Fax: (520) 750-0243
 4 Email: tom@zlaketlaw.com
   Attorney for Nonparty Movants
 5
                            UNITED STATES DISTRICT COURT
 6
                                  DISTRICT OF ARIZONA
 7
     Wells Fargo Bank, N.A.,                     Case No.: 2:17-CV-04140-DWL
 8
                                               NOTICE OF ERRATA RE: MOTION
 9                            Plaintiff,                FOR RECUSAL
                                                    OF ASSIGNED JUDGE
10 v.

11    WYO TECH Investment Group, LLC; CWT
      Canada II Limited Partnership; Resources
12    Recovery Corporation; and Jean Noelting,
13
                                 Defendants.
14

15        Nonparty movants John F. Rasor, Scott Duncan, Mike Wilhelm, Tom Burgess, Scott Lane,

16 Meredith Lane, Ryan McDonough, Tim Orscheln, Lewis Henkind, Mike Spaulding, Ron Ellis,
17 Annie Ellis, Janet Stephens, and Clayton Stephens (hereinafter collectively referred to as the

18 “Subpoenaed Individuals”) hereby submit this Notice of Errata regarding their Motion for Recusal

19 of the judge assigned to this action pursuant to 28 U.S.C.A. §455, in order to correct a

20 misstatement in their Motion. The Subpoenaed Individuals mistakenly stated that a “New York

21 court inexplicably allowed the CWT Parties to issue a Restraining Notice to Wells Fargo, freezing

22 the Wyo Tech account over Wyo Tech’s adamant objections.” This was an incorrect statement.

23 Movants have since learned that the CWT Parties’ attorneys issued the Restraining Notice without

24 any court approval whatsoever, based solely on the attorneys’ unfounded assertions, conjecture
              Case 2:17-cv-04140-DWL Document 207 Filed 08/26/19 Page 2 of 2




 1 and speculations.

 2           With that correction, Movants renew their request that this Court immediately recuse itself

 3 based on §28 U.S.C.A. 433(b)(3).

 4           RESPECTFULLY SUBMITTED this 26th day of August 2019.

 5                                            THOMAS A. ZLAKET, P.L.L.C.
 6                                             /s/ Thomas A. Zlaket
 7                                            Thomas A. Zlaket, Esq.
                                              310 South Williams Boulevard, Suite 170
 8                                            Tucson, Arizona 85711-4446
                                              Email: tom@zlaketlaw.com
 9                                            Attorney for Nonparty Movants

10
     ORIGINAL electronically filed August 26, 2019.
11

12 COPY served via CM/ECF System, which
   sends notification to all parties registered
13 therein this 26th day of August 2019.

14
       /s/
15

16

17

18

19

20

21

22

23

24


                                                      2
